Press Release For immediate release Invesco Ltd. Announces September 30, 2010 Assets Under Management Investor Relations Contact:Jordan Krugman404-439-4605 Media RelationsContact: DougKidd 404-479-2922 Atlanta, October 11, 2010 Invesco Ltd. (NYSE: IVZ) today reported preliminary month-end assets under management of $604.5 billion, an increase of 5.4% month over month.The month over month increase in AUM was driven primarily by positive returns from global financial markets and strengthening foreign currencies against the USD. The benefit from stronger foreign currency against the USD resulted in an increase of $4.5 billion of AUM in the month.Additionally, net long-term flows were positive during the month and driven by ETF, UIT and Passive assets. Average assets for Q3 2010 were $583.3 billion. In September, the company completed the sale of Echo Point Investment Management to Old Mutual resulting in the disposition of $1.5 billion in equity AUM. Total Assets Under Management (in billions) Total Equity Fixed Income Balanced Money Market Alternatives Sept. 30, 2010 (a) $ (b) $ August 31, 2010 $ July 31, 2010 $ June 30, 2010 $ Assets Under Management – Excluding ETF/UIT and Passive (in billions) Total Equity Fixed Income Balanced Money Market Alternatives Sept. 30, 2010 (a) $ (b) $ August 31, 2010 $ July 31, 2010 $ June 30, 2010 $ Assets Under Management – ETF, UIT and Passive (in billions) Total Equity Fixed Income Balanced Money Market Alternatives Sept. 30, 2010 (a) $ August 31, 2010 $ July 31, 2010 $ June 30, 2010 $ (a) Preliminary – subject to adjustment. (b) Preliminary - ending money market AUM includes $65.8 billion in institutional money market AUM and $4.2 billion in retail money market AUM. Invesco is a leading independent global investment manager, dedicated to helping investors worldwide achieve their financial objectives. By delivering the combined power of our distinctive investment management capabilities, Invesco provides a wide range of investment strategies and vehicles to our retail, institutional and high net worth clients around the world. Operating in 20 countries, the company is listed on the New York Stock Exchange under the symbol IVZ. Additional information is available at www.invesco.com.
